     Case 2:18-cv-01865-MCE-CKD Document 22 Filed 05/15/20 Page 1 of 4

 1    ROBERT J. HANNA, Bar No. 66105
      robert.hanna@bbklaw.com
 2    SETH MEREWITZ, Bar No. 195982
      seth.merewitz@bbklaw.com
 3    MATTHEW L. GREEN, Bar No. 227904
      matthew.green@bbklaw.com
 4    BEST BEST & KRIEGER LLP
      655 West Broadway, 15th Floor
 5    San Diego, CA 92101
      Telephone: (619) 525-1300
 6    Facsimile: (619) 233-6118
 7    Attorneys for Plaintiff
      DIMENSION PROPERTIES, LLC
 8

 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11

12    DIMENSION PROPERTIES, LLC,                 Case No. 2:18-CV-01865-MCE-CKD
                                                 Judge: Hon. Morrison C. England, Jr.
13                            Plaintiff,
                                                 STIPULATION TO FURTHER
14    v.                                         EXTEND TIME TO RESPOND TO
                                                 COMPLAINT AND COMPLETE
15    UNITED STATES OF AMERICA;                  RULE 26(f) CONFERENCE; ORDER
      and CITY OF SACRAMENTO,                    THEREON
16
                              Defendants.        Complaint Filed: July 2, 2018
17

18

19

20
21

22

23

24

25

26
27

28

     60441.00054\32926827.1                                 STIP. TO FURTHER EXTEND TIME
                                               -1-
                                                                     2:18-CV-01865-MCE-CKD
                                     Case 2:18-cv-01865-MCE-CKD Document 22 Filed 05/15/20 Page 2 of 4

                                 1                                         RECITALS
                                 2            WHEREAS, on July 2, 2018, Plaintiff Dimension Properties, LLC
                                 3   (“Dimension”) commenced the above-captioned action by filing a Complaint for
                                 4   Declaratory Relief and to Quiet Title (“Complaint”) against Defendants United States
                                 5   of America (“United States”) and City of Sacramento (“City”). (ECF No. 1.)
                                 6            WHEREAS, upon filing of the Complaint, the Court issued an Initial Pretrial
                                 7   Scheduling Order, which, among other items, directed the parties to meet and confer
                                 8   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan
                                 9   within sixty (60) days of service of the Complaint. (ECF No. 4 at 2:14-16.)
                                10            WHEREAS, on July 26, 2018, the City filed a Disclaimer of Interest in
655 WEST BROADWAY, 15TH FLOOR




                                11   response to the Complaint. (ECF No. 5.)
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12            WHEREAS, since early August 2018, respective counsel for Dimension and
        LAW OFFICES OF




                                13   the United States have been meeting and conferring regarding the action in an effort
                                14   to reach an amicable resolution of this matter.
                                15            WHEREAS, in light of the parties’ settlement efforts, and upon the stipulations
                                16   of the parties, the Court extended the time for the United States to respond to the
                                17   Complaint to May 18, 2020, and continued the deadline for the parties to meet and
                                18   confer as required by Federal Rule of Civil Procedure 26(f) to June 22, 2020. (ECF
                                19   Nos. 8, 10, 13, 16, 18, 20.)
                                20            WHEREAS, the parties’ settlement discussions and efforts are principally
                                21   aimed at reaching a legislative resolution that will moot the action, and although the
                                22   parties have made significant progress in this regard, further progress has been
                                23   delayed for the time being due to the COVID-19 pandemic and its impact on
                                24   Congress.
                                25            WHEREAS, in light of the parties’ progress to date, and their continuing
                                26   efforts to reach an informal resolution, Dimension and the United States agree (1)
                                27   that the time for the United States to respond to the Complaint should be further
                                28   extended to September 21, 2020, and (2) that the deadline for the parties to meet and

                                     60441.00054\32926827.1                                    STIP. TO FURTHER EXTEND TIME
                                                                               -2-
                                                                                                        2:18-CV-01865-MCE-CKD
                                     Case 2:18-cv-01865-MCE-CKD Document 22 Filed 05/15/20 Page 3 of 4

                                 1   confer as required by Federal Rule of Civil Procedure 26(f) should be further
                                 2   continued to October 26, 2020.
                                 3                                     STIPULATION
                                 4            IT IS HEREBY STIPULATED by and between Dimension, by and through
                                 5   its counsel of record, Robert J. Hanna, Seth Merewitz, and Matthew L. Green of Best
                                 6   Best & Krieger LLP, and the United States, by and through its counsel of record,
                                 7   Joseph B. Frueh, Assistant United States Attorney, (1) that the United States shall
                                 8   have until September 21, 2020, to respond to the Complaint in the above-captioned
                                 9   action, and (2) that the parties shall have until October 26, 2020, to meet and confer
                                10   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP




                                      Dated: May 11, 2020              BEST BEST & KRIEGER LLP
      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13
                                                                       By: /s/ Robert J. Hanna
                                14                                       ROBERT J. HANNA
                                                                         SETH MEREWITZ
                                15                                       MATTHEW L. GREEN
                                                                         Attorneys for Plaintiff
                                16                                       DIMENSION PROPERTIES, LLC
                                17    Dated: May 11, 2020
                                18
                                                                       By: /s/ Joseph B. Frueh (as authorized on 5/11/20)
                                19                                       JOSEPH B. FRUEH
                                20
                                                                         Assistant United States Attorney
                                                                         Attorneys for Defendant
                                21
                                                                         UNITED STATES OF AMERICA

                                22

                                23

                                24

                                25

                                26
                                27

                                28

                                     60441.00054\32926827.1                                 STIP. TO FURTHER EXTEND TIME
                                                                             -3-
                                                                                                     2:18-CV-01865-MCE-CKD
                                     Case 2:18-cv-01865-MCE-CKD Document 22 Filed 05/15/20 Page 4 of 4

                                 1                                            ORDER
                                 2            Pursuant to the stipulation between the parties, (ECF No. 21), the United States
                                 3   shall have until September 21, 2020, to respond to the Complaint in the above-
                                 4   captioned action, and (2) the parties shall have until October 26, 2020, to meet and
                                 5   confer as required by Federal Rule of Civil Procedure 26(f) regarding their discovery
                                 6   plan.
                                 7            IT IS SO ORDERED.
                                 8

                                 9   Dated: May 15, 2020
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20
                                21

                                22

                                23

                                24

                                25

                                26
                                27

                                28

                                     60441.00054\32926827.1                                    STIP. TO FURTHER EXTEND TIME
                                                                                -4-
                                                                                                        2:18-CV-01865-MCE-CKD
